Order entered November 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00162-CR

                         JASMINE JAMIEL SIMMONS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-75553-J

                                            ORDER
       The Court REINSTATES the appeal.

       On October 5, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On October 30, 2015, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the October 5, 2015 order requiring findings. We GRANT appellant’s motion to

extend time to file his brief. We ORDER appellant’s brief filed as of the date of this order.

        The Court also has before it appellate counsel’s motion to withdraw supported by what

purports to be an Anders brief. The brief, however, raises an arguable issue regarding the trial

court’s failure to impose sentence in appellant’s presence. Accordingly, we DENY counsel’s
motion to withdraw. The appeal will proceed as a non-Anders case, and Kathleen Walsh will

remain appellate counsel.

       The State’s brief is due within thirty days of the date of this order.



                                                      /s/     ADA BROWN
                                                              JUSTICE